                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

QUINCY DEON DENBY,                                 )
     ID # 49552-177,                               )
            Movant,                                )
                                                   )   No. 3:18-CV-1756-D
vs.                                                )   No. 3:15-CR-226-D(15)
                                                   )
UNITED STATES OF AMERICA,                          )
          Respondent.                              )

                                               ORDER

          After reviewing all relevant matters of record in this case, including the findings, conclu-

sions, and recommendation of the United States Magistrate Judge, in accordance with 28 U.S.C. §

636(b)(1), the court is of the opinion that the findings and conclusions of the magistrate judge are

correct, and they are adopted as the findings and conclusions of the court. For the reasons stated

in the findings, conclusions, and recommendation of the United States Magistrate Judge, the

movant’s motion under 28 U.S.C. § 2255 to vacate, set aside, or correct sentence by a person in

federal custody, received on July 3, 2018 is denied with prejudice.

          Considering the record in this case and pursuant to Fed. R. App. P. 22(b), Rule 11(a) of the

Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c), the court denies a

certificate of appealability. The court adopts and incorporates by reference the magistrate judge’s

findings, conclusions, and recommendation filed in this case in support of its finding that the

movant has failed to show (1) that reasonable jurists would find this court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable

whether the petition states a valid claim of the denial of a constitutional right” and “debatable

whether [this court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.473, 484

(2000).
       If movant files a notice of appeal,

       ( )    movant may proceed in forma pauperis on appeal.

       (X)    movant must pay the $505.00 appellate filing fee or submit a motion to proceed in

forma pauperis.

       SO ORDERED.

       May 27, 2021.



                                                  _______________________________
                                                  SIDNEY A. FITZWATER
                                                  SENIOR JUDGE
